 
TROY & GOULD
Professional Corporation
Russ M. Fukano (SBN 114166)
Kenneth J. MacArthur (SBN 175906)
Lida Sparer (SBN 181176)
1801 Century Park East, 16th Floor
Los Angeles, California 90067-2367
Telephone: (310) 553-4441
Facsimile: (310) 201-4746
Attorneys for Plaintiff
Agilent Financial Services, Inc.

SUPERIOR COURT FOR THE STATE OF CALIFORNIA

FOR THE COUNTY OF SANTA CLARA

                 
 
          CASE NO. CV 818018

 
          STIPULATION TO AMEND:

 
          (1) STIPULATION FOR ENTRY OF
 
          JUDGMENT (ENDORSED JULY 9,

 
    )       2003);  
 
    )     AND

 
    )     (2) JUNE 30, 2003 ORDER
 
    )     SETTING DISMISSAL REVIEW

 
    )     AND

 
    )     [PROPOSED]
AGILENT FINANCIAL SERVICES, INC., a Delaware
    )     ORDER CONTINUING DISMISSAL

corporation,
    )     REVIEW

Plaintiff,
    )       [C.C.P. § 664.6]  
v.
    )     Dismissal Review Currently Set:

P-COM, INC. , INC., a Delaware corporation, and
    )     Date: January 2005

DOES 1 through 50, inclusive,
    )     Time: 10:00 a.m.

Defendants.
    )     Dept. 16


1

RECITALS

A. This Stipulation (“Stipulation”) is entered into by and between plaintiff
Agilent Financial Services, Inc. (“Agilent Financial” or “Plaintiff”), on the
one hand, and defendant P-Com, Inc. (“P-Com” or “Defendant”), on the other hand,
to amend: (1) the parties’ prior Stipulation for Entry of Judgment (endorsed
July 9, 2003) (“Prior Stipulation”); and (2) the Court’s June 30, 2003 Order
Setting a Dismissal Review (“Prior Order”).

B. The Prior Stipulation provided for Defendant to make certain payments to
Plaintiff, including a final payment (“Final Payment”) of $1,725,000.00 to be
made on or before December 1, 2004.

C. In the Prior Order, the Court: (i) set this matter for Dismissal Review on
January 20, 2005, at 10:00 a.m.; and (ii) retained jurisdiction over the parties
pursuant to Civil Procedure Code Section 664.6.

D. Defendant now wishes to amend the payment schedule set forth in the Prior
Stipulation, to replace the requirement for the lump sum Final Payment with the
requirements set forth herein;

E. Agilent Financial and Defendant have agreed to enter into this Stipulation,
to amend the terms of the Prior Stipulation, and — based on the amended payment
schedule set forth herein — seek a Court order: (i) continuing the Dismissal
Review of this matter until on or after August 1, 2006; and (ii) continuing the
Court’s jurisdiction over the parties pursuant to Civil Procedure Code
Section 664.6.

NOW, THEREFORE, the parties hereto stipulate as follows:

STIPULATED AMENDMENT TO STIPULATION FOR ENTRY OF JUDGMENT

1. Except as expressly set forth herein, the terms of the Prior Stipulation
continue in full force and effect. All capitalized terms used herein have the
meaning set forth in the Prior Stipulation.

2. PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 664.6, and subject to the
terms and conditions of this Stipulation, IT IS HEREBY STIPULATED by and between
Agilent Financial, on the one hand, and Defendant, on the other hand
(collectively referred to as the “Parties”), with the advice of their respective
counsel herein, that judgment in the above-entitled action be granted in favor
of Agilent Financial and against Defendant, for the total sum of $2,512,509.27,
together with interest on that amount at the rate of ten percent (10%) per annum
from February 20, 2003, less any payments paid by Defendant pursuant to the
terms of the Prior Stipulation or this Stipulation, less the net proceeds to
Agilent Financial of the sale of any of the Agilent Financial Equipment, plus
Agilent Financial’s reasonable attorneys fees and costs in connection with
post-default collection expenses. IT IS FURTHER STIPULATED by and between the
parties hereto that judgment in the above-entitled action be granted in favor of
Agilent Financial and against Defendant for possession of the Agilent Financial
Equipment, provided that Defendant shall be entitled to a credit for the net
proceeds from any sale or disposition of the Scheduled Equipment (as defined
below) by Agilent Financial. Agilent Financial agrees to conduct any sale or
other disposition of the Scheduled Equipment in a commercially reasonable
manner.

Said judgment shall only be entered upon the conditions set forth in Paragraph 6
herein.

3. IT IS FURTHER STIPULATED by and between the Parties that judgment as set
forth above will not be entered if the following terms are met by Defendant in
the time and in the manner set forth below:

(a) Paragraph 2(d) of the Prior Stipulation (“On or before December 1, 2004,
Defendant shall make a final payment of $1,725,000.00”) is hereby stricken, and
is of no further force or effect;

(b) Defendant shall pay $1,725,000.00 to Agilent Financial, as follows:



  i.   Interest shall accrue on the $1,725,000.00 owed by Defendant to Agilent
Financial (the “$1.725MM”) at the rate of 10.25% per annum from December 1,
2004;



  ii.   Defendant shall make an initial payment of $250,000.00 to Agilent
Financial no later than December 1, 2004;



  iii.   Defendant shall make monthly payments of $92,187.50 for sixteen months,
from January 1, 2005, up to and including April 1, 2006, or until such earlier
time as Defendant has paid to Agilent Financial the $1.725MM by making the
payments set forth in paragraphs 3(c)(ii) and (iii) herein;



  iv.   On the earlier of: (i) May 1, 2006; or (ii) within 30 days of full
payment by Defendant to Agilent Financial of the $1.725MM, Defendant shall pay
any and all interest that has accrued pursuant to paragraph 3(b);

(c) Concurrently with the execution of this Stipulation, Defendant shall issue
to Agilent Financial a transferable warrant (“Warrant”) to purchase a number of
shares of P-Com common stock (“Common Stock”) equal to $100,000 divided by 125%
of the closing sales price of the Common Stock on the trading day immediately
prior to the date of the Stipulation (the “Closing Price”), which Warrant:
(i) shall have an exercise price equal to the Closing Price; (ii) shall expire
five years from the date of issuance; and (iii) shall contain a cashless or
“net” exercise right;

(d) Agilent Financial shall have piggyback registration rights for the shares of
Common Stock underlying the Warrant;

(e) With respect to each item of Agilent Financial Equipment set forth on the
schedule attached hereto as Exhibit A (“Scheduled Equipment”), Defendant may,
with the prior written consent of AFS: (i) sell such item of Agilent Financial
Equipment (on behalf of Agilent Financial), and remit the gross proceeds of such
sale directly to Agilent Financial, no later than January 31, 2005; or
(ii) return such item of Agilent Financial Equipment to Agilent Financial no
later than January 31, 2005. Defendant shall retain the Scheduled Equipment if
such equipment is not sold or returned, or set forth above.

(f) As to the Scheduled Equipment returned to Agilent Financial, Agilent
Financial shall sell said equipment in a commercially reasonable manner;

(g) The gross proceeds remitted to Agilent Financial from any sale of Scheduled
Equipment by Defendant (on behalf of Agilent Financial), and/or the net proceeds
from any sale of Scheduled Equipment by Agilent Financial, shall be applied to
reduce the final payments owed under Paragraph 3(b)(iii), above; and

(h) All payments are to be made payable to Agilent Financial Services, Inc., and
delivered to Agilent Financial’s attorneys of record, Russ M. Fukano, Troy &
Gould Professional Corporation, 1801 Century Park East, Suite 1600, Los Angeles,
California 90067.

4. In the event Defendant should default by: (i) failing to comply with
paragraph 3(e) herein with respect to the Scheduled Equipment; or (ii) failing
to make any payment, as set forth herein, Agilent Financial’s attorney shall
give notice of said default to Defendant in writing. Said written notice shall
be sent by certified mail, return receipt requested, and addressed to P-Com,
Inc., 3175 S. Winchester Blvd., Campbell, CA 95008-6557 and/or at such other
address as Defendant shall designate to Agilent Financial in writing. As to the
first such default, Defendant shall have ten business (10) days from the date
notice is mailed to cure said default by: (i) complying with paragraph 3(e)
herein with respect to the Scheduled Equipment; or (ii) paying the installment
payment then due. However, should Defendant default on three separate occasions,
Defendant shall not have the right to cure the default, and Agilent Financial
shall be entitled to immediately move ex parte for judgment, following 48 hours’
telephonic notice to Defendant, the only issue to be whether Defendant has
defaulted on three separate occasions. Any failure by Defendant to timely make a
payment pursuant to the Prior Stipulation shall not be considered a default for
the purposes of this paragraph.

5. IT IS FURTHER STIPULATED that in the event Defendant complies with the terms
set forth in Paragraphs 3 and 4 above, Agilent Financial shall file, within
3 months after the last payment, a request for dismissal with prejudice as to
Defendant in the above-captioned action and shall provide a conformed copy to
Defendant at the address indicated in Paragraph 3. Except as provided in
paragraph 6 herein, Defendant and Agilent Financial waive their rights, if any,
to costs, including, but not limited to, attorneys’ fees and interest, pursuant
to that dismissal. Effective upon Defendant’s full compliance with the terms set
forth in Paragraph 3 and 4 above, and subject to paragraph 20 of the Prior
Stipulation, Agilent Financial releases and discharges Defendant, and its
agents, servants, representatives, alter egos, shareholders, directors,
officers, members, employees, predecessors, successors, heirs, assigns,
receivers, trustees, and attorneys, (the “Defendant Released Entities”) from any
and all claims, demands, liabilities, losses, costs, damages, expenses, causes
of action, judgments, executions, attachments, debts of every kind and nature,
known or unknown, actual or contingent, suspected or unsuspected, which Agilent
Financial may now have, hereafter have, or hereafter claim to have against the
Defendant Released Entities arising out of the subject matter of the Action or
the Action.

6. IT IS HEREBY FURTHER STIPULATED that in the event Defendant fails to:
(i) comply with paragraph 3(e) herein with respect to the Scheduled Equipment;
or (ii) make any payment on or before the date it is due, and Defendant fails to
cure said default in the manner set forth in paragraph 4 above, then Agilent
Financial shall be entitled to immediately obtain, by ex parte application (with
notice) or motion: (a) judgment against Defendant for the total sum of
$2,512,509.27, together with interest on that amount at the rate of ten percent
(10%) per annum from February 20, 2003, less any payments paid by Defendant
pursuant to the terms of the Prior Stipulation or this Stipulation, less any
gross proceeds remitted to Agilent Financial from any sale of the Scheduled
Equipment by Defendant (on behalf of Agilent Financial), less the net proceeds
to Agilent Financial from any sale of the Scheduled Equipment by Agilent
Financial, plus Agilent Financial’s reasonable attorneys fees and costs in
connection with post-default collection expenses; and (b) judgment against
Defendant for possession of the Agilent Financial Equipment. Agilent Financial
agrees to conduct any sale or other disposition of the Scheduled Equipment in a
commercially reasonable manner. In the event of default, any payment(s) made to
Agilent Financial will be applied first to the interest due and owing from
February 20, 2003, and then to the principal sum of $2,512,509.27. Agilent
Financial shall have all statutory rights of execution on said judgment.

7. IT IS FURTHER STIPULATED that Agilent Financial’s ex parte application, or
motion, to re-open this case and for entry of judgment herein shall be
accompanied by a declaration of an attorney for Agilent Financial stating that:
(i) Defendant did not comply with paragraph 3(e) herein with respect to the
Scheduled Equipment; and/or (ii) payment called for hereunder has not been made
on or before the date it was due and that Defendant has failed to cure said
default, as provided for herein, stating the amount paid prior to any default,
along with a schedule, showing the calculations of amounts remaining unpaid and
calculations of fees, costs and interest owed.

8. This Stipulation may be executed in counterparts, and when each Party has
signed and delivered at least one such counterpart, each counterpart shall be
deemed an original, and, when taken together with other signed counterparts,
shall constitute one Stipulation, which shall be binding upon and effective as
to the Parties. This Stipulation may be brought into effect by facsimile
signature, which shall be treated as an original.

     
Dated: November    ,
2004
  P-COM, INC.
By: /s/ Daniel W. Rumsey
Its: Vice President
 
   
Dated: November 24,
2004
  AGILENT FINANCIAL SERVICES, INC.
By: /s/ Dominick Longo
Its: Chief Credit Officer

APPROVED AS TO FORM AND CONTENT

     
Dated: November 30, 2004
  TROY & GOULD
Professional Corporation
/s/ Kenneth MacArthur
 
   
 
  Kenneth MacArthur
Attorneys for Plaintiff Agilent Financial
Services, Inc.
 
   
Dated: November 29, 2004
  FERRARI OTTOBONI LLP
/s/ Kevin J. Kelly
 
   
 
  Kevin J. Kelly
Attorneys for Defendant P-Com, Inc.

[PROPOSED]
ORDER

Based upon the foregoing Stipulation to Amend, the Stipulation for Entry of
Judgment (Endorsed July 9, 2003), and the Court’s June 30, 2003 Order Setting a
Dismissal Review, it appears to the satisfaction of the Court that good cause
exists, and it is hereby ordered that:

(1) The Dismissal Review previously set for January 20, 2005, at 10:00 a.m. is
continued until August 1, 2006, at 10:00 a.m.; and

(2) As authorized by Code of Civil Procedure section 664.6, this Court shall
continue to retain jurisdiction over the parties to enforce the terms of the
Stipulation for Entry of Judgment (Endorsed July 9, 2003) and the Stipulation to
Amend, and Agilent Financial may move to re-open this case at any time by
application or motion.

IT IS SO ORDERED.

     
 
   
 
   
Date:
 

 
   
 
  JUDGE OF THE SUPERIOR COURT
 
   

2

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. I am over the
age of 18 and not a party to the within action. My business address is 1801
Century Park East,Sixteenth Floor, Los Angeles, California 90067.

On November 30, 2004, I served the foregoing document described as STIPULATION
TO AMEND: (1) STIPULATION FOR ENTRY OF JUDGMENT (ENDORSED JULY 9, 2003); AND
(2) JUNE 30, 2003 ORDER SETTING DISMISSAL REVIEW, on all interested parties by
placing true copies thereof enclosed in a sealed envelope addressed as stated on
the attached mailing list:

Kevin J. Kelly, Esq.
Ferrari and Ottoboni, LLP
333 West Santa Clara Street
Suite 700
San Jose, CA 95113
Tel.: 408-280-0535
Fax: 408-280-0151

     
x
  BY MAIL AS FOLLOWS: I am “readily familiar” with
the firm’s practice of collecting and processing
correspondence for mailing. Under that practice, it is
deposited with the U.S. Postal Service on that same day
with postage thereon fully prepaid at Los Angeles,
California in the ordinary course of business. I am
aware that on motion of the party served, service is
presumed invalid if postal cancellation date or postage
meter date is more than one day after the date for
mailing in affidavit.
 
   
o
  BY PERSONAL SERVICE: I delivered such envelope by
hand to the offices of the addressee.
 
   
o
  BY OVERNIGHT COURIER: I caused the
above-referenced document(s) to be delivered to for
delivery to the below address(es).
 
   
o
  BY FACSIMILE MACHINE: I caused the
above-referenced document(s) to be transmitted to the
below-named persons at the appropriate facsimile
telephone numbers.

Executed on November 30, 2004, at Los Angeles, California.

         
x
  (State)   I declare under penalty of
perjury under the laws of the
State of California that the
above is true and correct.
 
       
o
  (Federal)   I declare that I am employed
in the office of a member of
the bar of this court at
whose direction the service
was made.

      Alicia Sanchez    
Print Name
  Signature
 
   

3